Citation Nr: 1727970	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  08-19 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter comes before the Board of Veterans Appeals (Board) on appeal from August 1994 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this matter must be remanded to afford the Veteran all due process to which he is entitled with regard to the claims on appeal.  

The Veteran's most recent VA examination was conducted in May 1994, before the Veteran's incarceration and subsequent committment.  The Veteran filed an increased rating claim in September 2006, alleging that his condition had worsened and merited a rating in excess of 30 percent.  At the time, the Veteran was committed to Atascadero State Hospital, where he currently resides.  Since then, three attempts were made to schedule a VA psychological examination to determine the current severity of the Veteran's PTSD.  According to a March 2013 letter from the Veteran, an examination was scheduled for May 8, 2010.  On that date, the examiner was unable to gain entrance into the facility.  The examination was cancelled, and no further attempts to examine the Veteran were made.  A diagnostic report from a staff psychologist at Atascadero State Hospital is on file.  However, this report does not comprehensively discuss all symptoms potentially meriting an increased rating according to the Diagnostic Code.  For example, it does not discuss the Veteran's speech patterns, abilty to understand complex commands, or abstract thinking.

When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As outlined below, the Veteran is entitled to a new VA examination to determine the severity of his PTSD.

As an initial matter, while the Board notes the Veteran's statements that he is currently civilly committed at Atascadero State Hospital in Coalinga, California, and not criminally incarcerated, the procedure outlined in the M21-1 is meant to achieve the same function.  As such, it is applicable here.

The duty to assist an incarcerated (or institutionalized) veteran requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow non-incarcerated veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When attempting to provide an incarcerated veteran with a VA examination in connection with a claim, the RO must document that they have made multiple attempts and exhausted all possible avenues for obtaining access to the Veteran for purposes of the examination.  Id.

While VA does not have the authority to require a correctional institution to release a veteran so that a necessary examination may be provided at the closest VA medical facility, VA's duty to assist in such cases includes: (1) attempting to arrange transportation of the Veteran to a VA facility for examination; (2) contacting the facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-based examiner to the correctional facility to conduct the examination.  38 U.S.C.A. § 5711 (West 2014); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

The Board finds that the action taken by the RO failed to meet the duty to assist, as outlined in Bolton.  Specifically, the VA Adjudication Procedure Manual M21-1 ("M21-1") contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the RO and/or VHA medical examinations coordinator to determine whether the Veteran should be either escorted to a VA medical facility for examination by VHA personnel, or examined at the facility by VHA personnel, by facility medical providers at VA expense, or by fee-basis providers contracted by VHA.  See M21-1, III.iv.3.F.2.d.  

Notwithstanding the provision in M-21, the Board finds that the RO failed to meet the criteria described in Bolton.  While the RO made several attempts to examine the Veteran at Atascadero State Hospital, it does not appear that the RO attempted to contact the facility to have their medical personnel conduct an examination according to VA examination worksheets or disability benefit questionnaires (DBQs).  As such, a remand is necessary to ensure all necessary due process is afforded to the Veteran.

Further, additional development is required before the issue of TDIU may be adjudicated.  The Veteran asserts entitlement to total disability based on individual unemployability his application filed in December 2009.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

Here, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the increased rating claim on appeal, as the criteria for a TDIU are dependent, in part, on the Veteran's service-connected disability ratings.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Because the Veteran may be entitled to a rating in excess of 60% for his PTSD, the question of his unemployability cannot be decided until the RO issues a rating for his PTSD.  Therefore, the Board will remand the issue of entitlement to a TDIU at this time.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records in the possession of the VA Medical Center in Oakland, California, Coalinga State Hospital, and/or Atascadero State Hospital since June 2017.   

If the Veteran has received additional private treatment records, he should be afforded an appropriate opportunity to submit them.

2.  Provide the Veteran with a VA examination to determine the severity of the Veteran's service connected post-traumatic stress disorder.   All attempts to schedule this examination must be documented in the claims file and must include: (1) attempting to arrange transportation of the Veteran to an in-state VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-based examiner to the correctional facility to conduct the examination.  If the above attempts are unsuccessful, the Veteran and his representative must be notified in writing.       

The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Specifically, the VA examiner is asked to:

(a) Discuss in detail all reported symptoms of the Veteran's PTSD, including, but not limited to, his reports of flashbacks, nightmares, sleep disturbances, depressive symptoms, alcohol and drug dependence, and hypervigilance.  

(b) Discuss the extent of any functional impairment caused by the service-connected PTSD that impairs his ability to perform occupational tasks.

A rationale should be given for all opinions and conclusions rendered.  

3. If after adjudicating the issue of entitlement to an increased initial rating for PTSD, the schedular criteria for a TDIU are still not met for the entire period on appeal, refer to the Director, Compensation Service the issue of entitlement to TDIU.

4.  After undertaking all development deemed necessary, the AOJ should review the claims file and adjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




